DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group II (claims 13-22) in the reply filed on 6/2/2022 is acknowledged.  The traversal is based on applicant’s assertion that “examination of all pending claims is possible without imposing and undue search burden on the Office”.  This is not found persuasive because Groups I-III are directed to three patentably distinct processes and there would be a serious burden to search and examine these three patentably distinct processes, as explained in the previous Office action (see pages 4-5).  The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 1-24 are pending in the application.  Claims 1-12 and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 13-22 are currently under examination.
Claim Objections
4.	Claim 13 is objected to because of the following informalities: “DNA” as recited in step (g) should be changed to “polynucleotide” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1).	Claim 13 recites “the 3’ adaptor” in step (f)(i).  Since the “first adaptor” is ligated to both 5’-end and 3’-end of each polynucleotide fragment in step (b) (please also refer to Figure 2 which schematically shows the method of claim 13), it is unclear whether “the 3’ adaptor” in step (f)(i) refers to the “first adaptor” (that is ligated to 3’-end of each polynucleotide fragment) or the “second adaptor”.  Claims 14-22, each of which depends from claim 13, are also rejected for the same reason.
If the recitation “the 3’ adaptor” in step (f)(i) is intended to refer to the “second adaptor”, applicant may change “the 3’ adaptor” in step (f)(i) to “the second adaptor” as a possible way to overcome this rejection.
(2).	Claim 14 recites the limitation “the index tag” in line 1. There is insufficient antecedent basis for this limitation in the claim.  Claims 19-20 depend from claim 14 and thus are also rejected for the same reason.
(3).	Claim 19 recites a further step of “pooling the polynucleotides with a single index sequence with other polynucleotides having different index sequences”.  It is not clear whether “the polynucleotides” pooled with “a single index sequence” refer to all or only some of the polynucleotides.  If “the polynucleotides” pooled with “a single index sequence” (emphasis added) refer to all of the polynucleotides, it is unclear how “other polynucleotides” (which are also part of “the polynucleotides” pooled with “a single index sequence”) could have “different” index sequences.
(4).	Claim 20, dependent from claim 19 which ultimately depends from claim 13, recites “wherein step (i) further comprises sequencing the pooled DNA in a single sequencing reaction to determine the genotype of multiple biological samples” (emphasis provided).  However, the “enriched target sequences”, rather than the “pooled DNA”, are obtained in step (i) (see claim 13).  In addition, “the polynucleotides” (which are not necessarily “DNA”) are pooled in claim 19. 

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 16, which depends from claim 13, recites “wherein the 5’ top strand in (b) further comprises a sample tag and/or a unique molecule identifier (UMI)” (emphasis provided).  Since claim 13 already recites that the 5’ top strand comprises “a sample tag” (see line 6 of claim 13), claim 16 (at least for the embodiment “wherein the 5’ top strand in (b) further comprises a sample tag”) is of improper dependent form for failing to further limit the subject matter of the claim (i.e., claim 13) upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
9.	No claim is currently allowed.  However, once the informality and 112 issues (as discussed in the objections and rejections above) are resolved, claims 13-22 will be allowable.  The prior art does not teach or reasonably suggest the method of instant claim 13.  Specifically, Iafrate et al. (US 2013/0303461 A1), regarded as the closest prior art reference, disclose a method for enriching for target sequences in multiple biological samples comprising: (a) obtaining duplex polynucleotide fragments from the genomes of multiple samples; (b) ligating a universal oligonucleotide tail-adaptor to the fragments from each sample, wherein the universal oligonucleotide tail-adaptor comprises a top strand and a bottom strand, wherein the universal oligonucleotide tail-adaptor comprises a barcode, and wherein each of the multiple samples is contacted with a universal oligonucleotide tail-adaptor with a unique barcode; and (c) pooling the ligated polynucleotide fragments into a single reaction mix wherein each sample of the multiple samples is tagged with a different sample barcode (see paragraphs [0007]-[0013] and [0112]; Figure 1).  However, the method of Iafrate et al. uses a PCR amplification-based target enrichment approach which does not involve the use of an “oligonucleotide having an affinity binding domain” that, upon hybridization to the target sequence, is immobilized to a substrate.  Although target enrichment using biotin-labeled capture probes is known in the prior art, as evidenced by Kozarewa et al. (Curr. Protoc. Mol. Biol. 2015, 7.21.1-7.21.23. See Figure 7.21.1, panel B), the prior art does not teach or reasonably suggest the feature of ligating a “second adaptor” (as specified in step (f) of the instantly claimed method) after the target capturing or other features as recited in steps (e), (g) and (h) of the instantly claimed method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639